IIakdin, J. :
The statute provides tbat every person wbo, with intent tj cheat or defraud another, shall designedly * * or by any other false pretence, obtain the signature of any person to any written instrument * * * upon- conviction thereof shall be punished. (3 R. S. [6th ed.], 948, § 58.) In order to convict under this statute the jury must find as a fact that the “ false pretence” was uttered “ with the intent to cheat or defraud another” In each case the jury should be allowed to find upon the question of intent to cheat or defraud. (People v. Thomas, 3 Hill, 169 ; People v. Williams, 4 id., 9 ; People v. Kendall, 25 Wend., 399 ; Parmelee v. People, 8 Hun, 623; Sherman v. People, 13 id., 575.)
The learned judge in his charge to the jury said : “I charge that the act of procuring these deeds by falsehood, if false it was, under the circumstances of this case as they were stated, is a crime.” The prisoner’s counsel excepted to it.
This statement of the learned judge was too broad. It was, in effect, passing upon the essential facts of the case aud concluding thereon that a crime had been committed by the prisoner. The intent with which the representations were made, which were claimed to have been false, should have been loft to the jury, as a matter of fact. (People v. Crissie, 4 Denio, 525; Skiff v. People, 2 Park. Crim. Rep., 139.)
The conviction should be reversed, and the proceedings remitted to the General Sessions of Onondaga county for a new trial.
Talcott, P. J., and Smith, J., concurred.
Conviction reversed, and the proceedings remitted to the sessions of Onondaga county and a new trial ordered.